

EXHIBIT 10.70
[Blackbaud Letterhead]




        
NOTICE: THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO S.C. CODE ANN.
§15-48-10 ET SEQ., TO THE EXTENT PROVIDED IN SECTION 5 BELOW, EXCEPT TO THE
EXTENT THAT THE FEDERAL ARBITRATION ACT APPLIES.




October 23, 2013


Anthony W. Boor
5750 Stonechat Lane
Indianapolis, IN 46237


Dear Tony:


We are pleased that you have accepted the position of interim President and
Chief Executive Officer of Blackbaud, Inc. (the “Company”), effective as of
September 1, 2013, while you continue to also serve as Senior Vice President and
Chief Financial Officer of the Company. This letter agreement sets forth certain
terms of your employment with the Company that apply while you are serving as
interim President and Chief Executive Officer.


Reference is made to the following agreements between you and the Company: (i)
the Blackbaud Employment Agreement dated November 14, 2011; (ii) the Employee
Agreement dated December 16, 2012; and (iii) the Management Transition Agreement
dated March 15, 2013 (collectively, the “Employment Agreements”). The Employment
Agreements remain in full force and effect and are not amended except as set
forth in this letter agreement.


1.
Titles and Duties:
 
You will serve as interim President and Chief Executive Officer of the Company
(“Interim CEO”). While serving in the position of Interim CEO, you will have the
customary authorities, duties and responsibilities that accompany the position
of chief executive officer of a company of similar size to the Company;
provided, that you will report directly to the Board of Directors of the Company
(the “Board”).


While serving as the Interim CEO, you also will continue to serve as Senior Vice
President and Chief Financial Officer of the Company, and will be required to
continue to perform the duties and responsibilities of those positions.
 
 
 
 
2.
Interim CEO Service Period:
 
It is anticipated that your service as Interim CEO (the “Interim CEO Service
Period”) will continue for an indefinite period of time from September 1, 2013
until the date a new President and Chief Executive Officer commences employment
with the Company, subject to the discretion of the Board.











                            




--------------------------------------------------------------------------------

Mr. Boor
October 23, 2013
Page 2

 
 
 
 
3.
Interim Compensation:
 
During the period from September 1, 2013 to and including February 28, 2014,
your interim monthly base compensation will include an additional payment of
$60,000 per calendar month (less applicable withholdings), payable in accordance
with the Company’s normal payroll procedures and pro-rated for partial months.
For the avoidance of doubt, such amount is (i) in addition to your compensation
as Senior Vice President and Chief Financial Officer of the Company and (ii) not
subject to reduction, even if a permanent Chief Executive Officer is retained by
the Company prior to February 28, 2014. Effective March 1, 2014, provided that
you are no longer serving as Interim CEO, your compensation will return to the
same compensation paid to you prior to this letter agreement, unless otherwise
provided by the Board.
 
 
 
 
4.
End of Interim CEO Service Period:
 
Upon the expiration of the Interim CEO Service Period, you will no longer hold
the position or title of Interim CEO, but you will continue in your position and
title of Senior Vice President and Chief Financial Officer of the Company on an
at-will basis.
 
 
 
 
5.
Dispute Resolution:
 
All disputes, controversies and claims arising between the parties concerning
the subject matter of this letter agreement will be settled by arbitration in
South Carolina in accordance with the laws of South Carolina. If the parties are
unable to agree upon an arbitrator or arbitrators, then the mater shall be
resolved by an arbitrator or arbitrators appointed by the American Arbitration
Association, as it may determine, in accordance with the rules and practices,
then obtaining, of such association. Any arbitration pursuant to this Section 5
shall be final and binding on the parties, and judgment upon the award rendered
in any such arbitration may, be entered in any court, state or federal, having
jurisdiction. You shall be entitled to the benefits of all provisions of the
Certificate of Incorporation of the Company, as amended, and the Bylaws of the
Company, as amended, that provide for indemnification of officers and directors
of the Company, to the fullest extent permitted by law.
 
 
 
 
6.
Miscellaneous:
 
Since the services to be rendered by you as Interim CEO are unique and personal
in nature, you may not assign any of your duties or rights under this Agreement.
This letter agreement and all questions, disputes or controversies arising out
of or relating to this letter agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina, without regard to
conflict of law principles.
 
 
 
 
7.
Nature of Employment:
 
Nothing in this letter agreement modifies the “at-will” nature of your
employment with the Company. The terms of this letter agreement do not and are
not intended to create either an express or implied contract of employment with
the Company for any particular period of time, and either party may terminate
the employment relationship at any time for any reason or no reason.



















--------------------------------------------------------------------------------

Mr. Boor
October 23, 2013
Page 3

 
 
 
 
 

The Board appreciates your dedication to the Company and your service as Interim
CEO. If you are in agreement with the terms of this letter, please indicate your
acceptance by signing and returning this letter agreement to me.


Sincerely,


/s/ Andrew Leitch
 
 
Andrew Leitch
 
 
Chairman, Board of Directors
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
/s/ Anthony W. Boor
 
 
Anthony W. Boor
 
 
 







